Case 3:17-cv-00300-JRW-RSE Document 81 Filed 03/31/20 Page 1 of 1 PageID #: 309




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY


 LEIA SMITH                                                                         PLAINTIFF



 v.                                              CIVIL ACTION NO. 3:17-CV-00300-JRW-RSE



 MANAGEMENT NETWORK U.S.A., INC., et al.                                         DEFENDANTS


                                DEFAULT JUDGMENT
                          AGAINST MANAGEMENT AND GARCIA

         1.      The Court granted Leia Smith’s default judgment motion against Management

 Network, U.S.A., Inc. (“Management”) and Arturo Garcia.

         2.      Management and Garcia are liable to Smith for $38,781.16, jointly and severally,

 until paid in full.

         3.      Post-judgment interest accrues on this amount in accordance with 28 U.S.C.

 § 1961.




                                                               March 31, 2020
